DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 06/08/2022. An initialed copy is attached to this Office Action.	
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP No. 10,768,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ezawa et al. (USPG Pub No. 2011/0069198), hereinafter “Ezawa”, in view of Shirono (USPG Pub No. 2016/0349478).
Regarding claim 1, Ezawa discloses a camera module (312) (see Figs. 22B-C, Paragraph 144), comprising: an optical sensor (301) (see Fig. 22C, Paragraphs 144, 146), and an adjustable optical lens (201) (see Fig. 22C, Paragraph 145), which is optically coupled with said optical sensor (301) (see Fig. 22C, Paragraph 146), comprising two or more lens elements and an optical structure element (1) (Paragraph 69), wherein said lens elements are spacedly arranged in order along an optical path of said optical sensor (301) within said optical structure element (1) (see Figs. 1, 22C, Paragraph 69), wherein at least one of said lens elements is configured as an adjustable lens element (21) that an assemble position thereof is arranged to be adjustable along multiple directions selected from the group consisting of a horizontal direction (Paragraphs 113, 115, 116 – “tridirectional adjustment jig” is interpreted to adjust in horizontal, vertical and peripheral directions), a vertical direction, and a peripheral direction to adjust relative positions between said adjustable lens element (21) and other lens elements as well as a relative position between said adjustable lens element (21) and said optical sensor (301) before permanently affixed to said optical structure element (1), wherein one or more channels (11A-C) are provided in said optical structure element (1) and positioned with respect to said adjustable lens element (21) to communicate an interior space of said optical structure element (1) with an outside environment thereof for adjusting and permanently fixing said adjustable lens element (21) in position within said optical structure element (1) (see Figs. 4A-B, 5A, Paragraphs 79, 91). Ezawa discloses the claimed invention, but does not specify adjustable along an incline direction, and reach an outer side surface of said optical structure. Although “adjustable along an incline direction” is not explicitly taught, it is implied in Ezawa. Paragraph 76 discloses “positioning the first lens 21 in the direction that is parallel to the center axis 1a”, interpreted as teaching angular positioning, which must be considered for parallel placement. Not only is the limitation inherent, it is also obvious. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Ezawa with adjustable along an incline direction for the purpose of positioning the lens in a direction parallel to the center axis (Paragraph 76).
In addition, accessibility to the adjustable lens elements by providing one or more channels in an optical structure element reaching an outer side surface of said optical structure element is a feature well known in the art. Shirono is presented to provide further evidence that one of ordinary skill in the art is capable of modifying Ezawa to include such features.
In the same field of endeavor, Shirono discloses adjustable along an incline direction, and reach an outer side surface of said optical structure (see Figs. 2, 3, Paragraph 89). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Ezawa with adjustable along an incline direction, and reach an outer side surface of said optical structure of Shirono for the purpose of adjusting the eccentricity and the inclination of the lens units (Paragraph 8).
Regarding claim 2, Ezawa further discloses wherein said channel (11A-C) is functioned as an adjusting channel positioned corresponding to a position of said adjustable lens element (21) for adjusting said adjustable lens element (21) within said optical structure element (1) and functioned as a fixing channel for permanently fixing said adjustable lens element (21) in position within said optical structure element (1) (Paragraphs 91, 92).
Regarding claim 3, Ezawa further discloses wherein at least one of said channel (11A-C) is functioned as an adjusting channel positioned corresponding to a position of said adjustable lens element (21) for adjusting said adjustable lens element (21) within said optical structure element (1), and at least one of said channels is functioned as a fixing channel for permanently fixing said adjustable lens element (21) in position within said optical structure element (1) (Paragraphs 91, 92).
Regarding claims 4 and 5, Ezawa further discloses wherein said optical structure element (1) has a top portion and one of said lens elements is installed at said top portion of said optical structure element (1) and arranged to be adjustable as said adjustable lens element (24) (see Figs. 12-13B).
Regarding claims 6 and 7, Ezawa further discloses wherein said optical structure element (1) has a middle portion and one or more said lens elements are installed at said middle portion of said optical structure element (1) and each of which is arranged to be adjustable as said adjustable lens element (see Figs. 8A, 11A, Paragraphs 70, 75).
Regarding claim 8, Ezawa further discloses wherein said one or more channel (14A-C) is provided at a top side of said optical structure element (1) (see Figs. 12-13B, Paragraphs 79, 102).
Regarding claim 9, Ezawa further discloses wherein said adjusting channel and said fixing channel are provided at a top side of said optical structure element (1) (Paragraph 102).
Regarding claims 10 and 13, Ezawa further discloses wherein said one or more channels is provided at a lateral side of said optical structure element (see Figs. 3A, 23, 24).
Regarding claim 14, Ezawa further discloses wherein said adjusting channel and said fixing channel are provided at a lateral side of said optical structure element (see Figs. 3A, 23, 24).
Regarding claim 15, Ezawa further discloses wherein said one or more channels is arranged to enable an external adjusting tool inserting into said adjusting channel to reach and contact said adjustable lens element to adjust said assemble position of said adjustable lens element which is capable of being adjusted along at least one direction, so as to align and calibrate a light path of said adjustable optical lens (see Figs. 15-20, Paragraph 109).
Regarding claim 16, Ezawa further discloses wherein said external adjusting tool has an automatic function that is to automatically compute an adjusting path and an adjusting quantum of said adjustable lens element (Paragraph 91). Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 17, Ezawa further discloses wherein said fixing channel is arranged to enable applying an adhesive element to a portion of said adjustable lens element therethrough, and that after said adhesive element is solidified, said adjusted adjustable lens element is permanently fixed in position within said optical structure element (1) (Paragraphs 114, 116, 117). 
Regarding claim 19, Ezawa further discloses wherein said adjustable lens element has a side surface adapted for said adhesive to be applied thereon to permanently fix said adjustable lens element in position within said optical structure element (see Figs. 19, 20, Paragraphs 114, 116, 117).
Claims 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ezawa (USPG Pub No. 2011/0069198) in view of Shirono (USPG Pub No. 2016/0349478) as applied to claim 1 above, and further in view of Lin et al. (USPG Pub No. 2011/0002054), hereinafter “Lin”.
Regarding claim 11, Ezawa and Shirono disclose the claimed invention, but do not specify wherein said adjusting channel is provided at a lateral side of said optical structure element and said fixing channel is provided at a top side of said optical structure element. In the same field of endeavor, Lin discloses wherein said adjusting channel (116) is provided at a lateral side of said optical structure element (11) and said fixing channel (166) is provided at a top side of said optical structure element (11) (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Ezawa and Shirono with wherein said adjusting channel is provided at a lateral side of said optical structure element and said fixing channel is provided at a top side of said optical structure element of Lin for the purpose of preventing misalignment issues that may adversely affect imaging quality (Paragraph 4).
Regarding claim 12, Ezawa and Shirono disclose the claimed invention, but do not specify wherein said adjusting channel is provided at a top side of said optical structure element and said fixing channel is provided at a lateral side of said optical structure element. In the same field of endeavor, Lin discloses wherein said adjusting channel (166) is provided at a top side of said optical structure element (11) and said fixing channel (116) is provided at a lateral side of said optical structure element (11) (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Ezawa and Shirono with wherein said adjusting channel is provided at a top side of said optical structure element and said fixing channel is provided at a lateral side of said optical structure element of Lin for the purpose of preventing misalignment issues that may adversely affect imaging quality (Paragraph 4).
Regarding claim 18, Ezawa and Shirono disclose the claimed invention, but do not specify wherein said adjustable lens element has a top surface adapted for said adhesive element to be applied thereon to permanently fix said adjustable lens element in position within said optical structure element. In the same field of endeavor, Lin discloses wherein said adjustable lens (16) element has a top surface adapted for said adhesive element to be applied thereon to permanently fix said adjustable lens element (16) in position within said optical structure element (11) (see Fig. 1, Paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Ezawa and Shirono with wherein said adjustable lens element has a top surface adapted for said adhesive element to be applied thereon to permanently fix said adjustable lens element in position within said optical structure element of Lin for the purpose of preventing misalignment issues that may adversely affect imaging quality (Paragraph 4). Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 20, Ezawa and Shirono disclose the claimed invention, but do not specify wherein adjustable lens element has at least one adjusting groove provided at an edge thereof in such a manner that an external adjusting tool is capable of inserting into said optical structure element and being retained at said adjusting groove to adjust said assemble position of said adjustable lens element. In the same field of endeavor, Lin discloses wherein adjustable lens element (16) has at least one adjusting groove (166) provided at an edge thereof in such a manner that an external adjusting tool is capable of inserting into said optical structure element (11) and being retained at said adjusting groove (166) to adjust said assemble position of said adjustable lens element (16) (see Figs. 1-3, Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Ezawa and Shirono with wherein adjustable lens element has at least one adjusting groove provided at an edge thereof in such a manner that an external adjusting tool is capable of inserting into said optical structure element and being retained at said adjusting groove to adjust said assemble position of said adjustable lens element of Lin for the purpose of preventing misalignment issues that may adversely affect imaging quality (Paragraph 4).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accessibility to the adjustable lens elements by providing one or more channels in an optical structure element reaching an outer side surface of said optical structure element is a feature well known in the art. Shirono is presented to provide further evidence that one of ordinary skill in the art is capable of modifying Ezawa to include such features. Thus, Shirono cures the deficiencies of Ezawa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/6/2022